DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 20, it is not clear what is being reconfigured and what steps are performed in the reconfiguring.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nireki (US 2011/0006475 A1).

Regarding Claim 1, Nirecki discloses 
a currency note acceptor (1) as illustrated in figures 1-5, for accepting currency notes, including:
a housing, i.e, main body (2) and frame body (2a), defining a pathway, i.e., bill travelling route (3), including first traveling route (3a) and second traveling route (3b),  for passage of an inserted currency note, i.e., bills/banknotes, from an opening inlet, i.e., bill insertion slot (5), to a storage compartment, i.e., housing part/stacker/cashbox (100) as illustrated in figures 1-5; a currency note validator, i.e., bill reading means (8) and authenticity judging part (230), as illustrated in figure 7 and as mentioned at paragraphs 63-66 and 91-93, for examining and validating currency notes along the pathway (3, 3a, 3b); 
an obstruction, i.e., presser plate (115), as mentioned at paragraph 108, last sentence, i.e., “the presser plate 115 is in a state that the presser plate 115 is moved and remains in the opening formed between the pair of regulatory members 110 such that it is so arranged that the bill cannot pass through the opening until the insertion of another bill is detected by the insertion detecting sensor 7”, as well as illustrated at figures 3 and 9, noting the flow chart step ST02,  operatively associated with the currency note validator (1), the obstruction (115) being changeable between a first operative state to obstruct entry in and/or out of the storage compartment (100), noting again step (ST02) in figure 9, and a second operative state to allow passage of the currency note along the pathway into the storage compartment, i.e., noting as illustrated in figure 11, steps ST22-ST27 and in paragraphs 127-130, in which the presser plate is taken from the escrow state to the acceptance state, where the presser plate is driven into the storage sections to press the bill inside;
wherein the acceptor (1) is operable to:
receive a currency note during a receiving phase, i.e., steps ST22-ST26 as illustrated in figure 11;
change the obstruction (115) during an accepting phase such that it is in the second operative state following validation of the currency note, i.e., authentication step at ST22, as illustrated in figure 11, for example, to allow stowage of the note in the storage compartment (100); and
subsequently change the obstruction (115) such that it is in the first operative state during a subsequent receiving phase for a subsequent currency note, as mentioned at paragraph 109, which states as follows.


[0109] When the presser plate 115 is moved from the standby position to the initial position, the press standby part 108 becomes in an open state (refer to FIG. 4) such that the apparatus is in a state that the bill can be conveyed into the bill housing part 100. That is, by driving the motor 20 to rotate reversely for a predetermined amount, the presser plate 115 is moved from the standby position to the initial position via the main body side gear train 21 and the presser plate driving mechanism 120 (the housing part side gear train 124, the rack formed on the movable member 122, and the link members 115a, 115b).

Emphasis provided.

Regarding Claim 2, Nireki discloses wherein the changeable obstruction comprises a movable obstruction, i.e., presser plate (115), as illustrated in figures 3-5, paragraph 108, 109 and 125-130.

Regarding Claim 3, Nireki discloses wherein the movable obstruction has an associated driver, i.e., motor (20), as mentioned at paragraphs 77 and 78,  and is driven between the first and second operative states, noting steps ST02 as illustrated in figure 9 and steps (ST27 and ST60) as illustrated in figure 11.

Regarding Claim 4, Nireki discloses, wherein between the entry i.e., near exit sensor (18) of the storage compartment, i.e., housing (100) as illustrated in figure 3, and the storage compartment itself (100) is provided a storage entry aperture, as illustrated in figure 3, which provides access for the note into the storage compartment (100).

Regarding Claim 5, Nireki discloses, wherein the obstruction (115), is disposed at or within the storage entry aperture, i.e., near the end of route (3a) and sensor (18), in the first operative state, (step ST02).

Regarding Claim 6, Nireki discloses, wherein the obstruction (115) resides substantially flush with the storage entry aperture (near 3a, 18) in the first operative state, (ST02), until a subsequent note is validated, triggering a change of the obstruction (115) to the second operative state as illustrated in figures 4 and 11 and as mentioned at paragraph 130.

Regarding Claim 7, Nireki discloses, wherein the movable obstruction takes the form of a punch or push plate (115), as illustrated in figures 3-5, which has a dual function of punching or pushing the note from the pathway (3, 3a, 3b) into the storage compartment (100) as illustrated in figures 3-5, 9 and 11 and as mentioned at paragraphs 108 and 130, for example.

Regarding Claim 8, Nireki discloses, wherein the note is punched or pushed by the punch or push plate (115) on more than one occasion to ensure that the note is received in the storage compartment (100), noting that the push/punch plate (115) is used to push in each of multiple banknotes received by the currency note acceptor in serial fashion.

Regarding Claim 9, Nireki discloses, wherein the first operative state includes a plurality of positions of the punch or push plate (115), noting that the push plate is moved by the link members (115a) to multiple positions on the way to being located in either the standby state or the escrow state, as mentioned in paragraphs 76 and 108, for example.

Regarding Claim 10, Nireki discloses, further including an upstand, i.e,. regulatory members (110), as mentioned at paragraphs 74 and 75 and as illustrated in figure 3, extending from at least a portion of the periphery of the storage entry aperture towards the storage compartment (100) wherein the upstand (110) includes an abutment surface configured to abut against the note, as mentioned at paragraphs 74, 75, 106 and 108, for example.

Regarding Claim 11, Nireki discloses wherein the currency note acceptor (1) includes a controller, i.e,. control means (200) with control board (210) and CPU (220) associated with the currency note validator (1) and the obstruction (115), noting that the CPU controls motor bill conveyance mechanism (13) and the motor for driving the presser plate (20), as illustrated in figure 7 and as mentioned at paragraph 86.

Regarding Claim 12, Nireki discloses, wherein the obstruction (115) adopts the first operative state upon the controller (200) sending a first indication that a currency note has been urged into the storage compartment (100) and the obstruction (115) adopts the second operative state upon the controller (200) sending a second indication that a currency note has been validated, as mentioned at paragraphs 108 and 130, for example.

Regarding Claim 13, Nireki discloses, wherein the controller (200) is configured to receive a signal from the currency note validator (8, 230) as to whether a currency note has been validated, i.e, at steps ST22 and ST23, as illustrated in figure 11, wherein if the currency note has been validated, the controller (200) will send the second indication, i.e., step (ST27) as illustrated in figure 11.

Regarding Claim 14, Nireki discloses, wherein when the controller (200) has received a further signal that the currency note has entered the storage compartment (100), i.e., via sensor (18), as mentioned at paragraphs 41, 52 and 88 the controller (200) sends the first indication, i.e., (ST02), as illustrated in figure 9, causing the obstruction to adopt the first operative state in which entry into the storage compartment and/or the storage compartment itself is obstructed, as mentioned at paragraph 108, which states as follows.

[0108] In the initial state of the above-described pair of conveyor rollers (14A and 14B), it is possible for the operator to easily insert even a bill having wrinkles into the paper sheet insertion slot 5. Then, when insertion of the bill is detected by the insertion detecting sensor 7 (ST01), the driving motor 20 of the above-described presser plate 115 is driven to rotate reversely for a predetermined amount (ST02) to move the presser plate 115 to the initial position. That is, the presser plate 115 is in a state that the presser plate 115 is moved and remains in the opening formed between the pair of regulatory members 110 such that it is so arranged that the bill cannot pass through the opening until the insertion of another bill is detected by the insertion detecting sensor 7.

Emphasis provided.

Regarding Claim 15, Nireki discloses, wherein the obstruction (115) is part of an obstruction assembly (115, 115a, 115b), the obstruction assembly including a movable scissor arm mechanism, i.e., links (115a, 115b) as illustrated in figures 3-5 and as mentioned at paragraph 76, 78, 106 and 109, associated with the punch or push plate (115), the scissor arm mechanism (115a, 115b) including one or more scissor arm members (115a, 115b), wherein when the obstruction assembly (115, 115a, 115b) is in the first operative state, the one or more scissor arm members obstruct the pathway, as mentioned at paragraph 108.

Regarding Claim 16, Nireki discloses a change dispenser, pay stations, vending machine, electronic gaming machine or other equipment including the currency note acceptor as claimed in claim 1, as mentioned in paragraph 2, which states as follows.

[0002] In general, a bill processing apparatus, which is one of the embodiments of the paper sheet processing apparatus, is incorporated into a service device such as a game medium rental machine installed in a game hall, a vending machine or a ticket-vending machine installed in a public space, or the like which identifies the validity of a bill inserted from a bill insertion slot by a user and provides various types of products and services in accordance with a value of the bill having been judged as valid.

Emphasis provided.

Regarding Claim 17, see rejection of Claim 1, above.
Regarding Claim 18, see rejection of Claim 1, above.
Regarding Claim 19, see rejection of Claim 1, above.
Regarding Claim 20, Nireki discloses wherein configuring the acceptor includes reconfiguring, noting that the processes in figures 9 and 11 are intended to be repeated for each banknote received through inlet/bill insertion slot (5), as illustrated in figures 3-5. 
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Onipchenko ‘170 is cited as teaching a banknote cassette (2) as illustrated in figure 1, with obstruction (6) in the form of a tape or string cutting device, as illustrated in figures 2-11.

Regarding Claim 1 more specifically, Onipchenko teaches 

an obstruction, i.e., latch (6, 306), scissors mechanism/arms (331) and pusher plate (360), as illustrated in figures 7-12, and as mentioned at paragraph 43, for example, operatively associated with the currency note validator, as mentioned at paragraph 13, mentioning a banknote validator in the second sentence, the obstruction (6, 306) being changeable between a first operative state to obstruct entry, i.e., as illustrated in figure 4, showing the latch (6) and in figure 8, showing the scissor mechanism stretched across the pathway, in and/or out of the storage compartment, i.e., storage chamber (50), and a second operative state, as illustrated in figures 2 and 7, as mentioned at paragraphs  to allow passage of the currency note along the pathway, i.e., receiving channel (12), as illustrated in figure 5 and as mentioned at paragraph 14, into the storage compartment (50);
wherein the acceptor is operable to:
receive a currency note during a receiving phase, as illustrated in figures 2, 5 and 7;
change the obstruction during an accepting phase such that it is in the second operative state following validation of the currency note to allow stowage of the note in the storage compartment (50), as mentioned at paragraph 17, first and second paragraph, i.e., “[t]he pusher plate 60, during the stacking of a banknote, pivots the latch to the position of FIG. 3” and “[t]he stacker plate is then returned to the initial position as shown in FIG. 4”, for example; and
subsequently change the obstruction (6, 306, 331, 360) such that it is in the first operative state during a subsequent receiving phase for a subsequent currency note, as illustrated in figures 6, 9 and 10, for example.  Note that the scissor mechanism (331) and pusher plate (360) crosses over the banknote passage/pathway.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

September 20, 2022